UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-8211


HERMAN GADESON, a/k/a Herman Gadsen,

                Plaintiff - Appellant,

          v.

REYNOLDS, Warden; JON      OZMINT, Director; ROBERT WARD,
Divisional Director all    in their official and individual
capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Cameron McGowan Currie, District
Judge. (2:08-cv-03702-CMC)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Gadeson, Appellant Pro Se. Christy L. Scott, SCOTT            &
PAYNE LAW FIRM, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Herman       Gadeson    appeals        the     district       court’s      order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                    The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2010).                                     The

magistrate judge recommended that relief be denied and advised

Gadeson that failure to file timely and specific objections to

this recommendation could waive appellate review of a district

court order based upon the recommendation.

            The     timely       filing      of     specific       objections          to     a

magistrate       judge’s     recommendation          is     necessary      to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned         of     the     consequences             of

noncompliance.           Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.    1985);    see     also    Thomas     v.    Arn,     474    U.S.     140     (1985).

Gadeson    has     waived        appellate        review     by    failing        to    file

objections       after    receiving       proper     notice.            Accordingly,        we

affirm the judgment of the district court.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented       in     the    materials

before    the    court     and    argument      would      not    aid    the    decisional

process.

                                                                                  AFFIRMED



                                            2